Citation Nr: 1436693	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for bilateral hearing loss, prior to July 31, 2012.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, from July 31, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to October 1972.  He had additional service in the U.S. Army Reserve from October 1973 to October 1995.    

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO granted service connection and assigned an initial 0 percent (noncompensable) rating for bilateral hearing loss,  effective June 30, 2006.  In October 2007, the Veteran filed a notice of disagreement (NOD) with the initial disability rating assigned.  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.  In October 2012, the RO assigned an initial 10 percent  disability rating  for bilateral hearing loss,  effective July 31, 2012. 

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover,  although the RO awarded a higher, 10 percent rating for bilateral hearing loss from July 31, 2012, as higher ratings for bilateral hearing loss are available before and after that date, and the Veteran is presumed to seek the maximum, available benefit, the Board has characterized the appeal as encompassing claims for higher ratings at each stage, as reflected on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of the Appellate' s Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Board observes that the VBMS file does not currently contain any documents.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Prior to July 31, 2012, audiometric testing in September 2007 revealed Level  I hearing acuity in each ear.

3.  Audiometric testing on July 31, 2012 revealed Level II hearing acuity in the right ear, and Level VI hearing acuity in the left ear. 

4.  Although the Veteran has complained, primarily, of missing words in conversations because of his hearing loss, there is no evidence or allegation that the disability at issue is so unusual or exceptional to render the schedular criteria for evaluating the disability inadequate, nor has the matter of the Veteran's entitlement to a total disability rating for his hearing loss been reasonably raised.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for bilateral hearing loss prior to July 31, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159,  4.1-4.10, 4.85, 4.86, Diagnostic Code (Code) 6100 (2013).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, from July 31, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code (Code) 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A September 2006 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for hearing loss.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran information pertaining to assignment of disability ratings and effective dates in compliance with Dingess/Hartman v. Nicholson.  

Furthermore, although no additional notice for the downstream issue with respect to the rating and effective date assigned was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the July 2008 SOC set forth the criteria for higher ratings for the disability at issue, the timing and form of which suffices, in part, for Dingess/Hartman.  After the issuance of the cited notice, and opportunity for the Veteran to respond, the October 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim for a higher rating.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

As for the duty to assist, the RO obtained the Veteran's available service treatment records and VA treatment records.  The Veteran has also been provided examinations, most recently in July 2012.  The adequacy of the VA examinations that have been provided has not been challenged.  The Board finds that no additional RO action to further develop the record in connection with the claim on appeal, prior to appellate consideration, is required. 

Specifically, the Board  finds that the RO has complied with the prior May 2012 Board remand instructions to the extent possible, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with ).  In response to the May 2012 Board remand, the RO issued a notice letter in May 2012, soliciting additional evidence from the Veteran.  The RO also scheduled a VA examination, held in July 2012.  Thus, the RO has directly responded to and completed the prior remand directives.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543  (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test. 

Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In claims involving a request for higher rating following the grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  In this case, the RO has already assigned staged ratings for the Veteran's bilateral  hearing loss; hence, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.

In this case, the October 2007 award service connection and assignment of an initial noncompensable rating for bilateral hearing loss was based on the report of  a September 2007 VA audiological evaluation. Audiometric testing at that time revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
50
60
65
LEFT
10
5
55
70
70

The average puretone thresholds were 45 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  

As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was not demonstrated, Table VI is for application, and the September 2007 audiometric results reveal that the Veteran's hearing loss was manifested to Level I hearing acuity in the right and left ear under Table VI.  38 C.F.R. § 4.85(f).  Under Table VII, Level I hearing in each ear warrants the assignment of a noncompensable rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  As such, the assignment of a noncompensable rating for bilateral hearing loss in the October 2007 rating decision was in accordance with controlling legal provisions.  See Lendenman, supra. 

Thereafter, on the most recent VA examination in July 2012, the Veteran reported that he missed words during conversations.  He reported, however, that he does not have problems with work as he is self-employed and works in an office. On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
65
80
80
LEFT
15
15
75
85
80

The average puretone thresholds were 60 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.  

Using Table VI, the results of the Veteran's July 2012 VA audiology examination reveals Level II hearing in the right ear and Level IV hearing in the left ear.  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, the Board observes that the pure tone thresholds recorded on the July 2012 VA audiological evaluation reflects exceptional hearing impairment in the left ear, as defined by regulation.  See 38 C.F.R. § 4.86.  Using Table VIa, the audiological scores reveal Level V hearing loss, which, per 38 C.F.R. § 4.86 is then elevated to the next higher Roman numeral, VI.  Applying the respective scores of II for the right ear and VI for the left ear to Table VII results in a 10 percent rating.

The Board has considered the Veteran's assertions as to the severity of his hearing loss and in no way discounts these asserted difficulties or the Veteran's assertions that his bilateral hearing loss should be rated higher.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the appeal period was the Veteran's bilateral hearing loss shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).
If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  In this case, the Board notes that the Veteran described difficulty with conversations. 

The Board has considered the Veteran's recent assertion that he misses words during conversations.  Even if, given the mechanical nature of deriving ratings for hearing loss, the Board was to find that such assertion is tantamount to indicating that the applicable criteria do not contemplate such impairment, the Board would also have to find that such an  assertion, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment (beyond that contemplated in the 10 percent rating).  The 10 percent rating assigned is, in and of itself, an indication of some interference with employment.  However, there is no evidence whatsoever to suggest, for example, that the Veteran's hearing loss disability has compromised or resulted in termination of the Veteran's employment.  Indeed, he reported that he experiences no problems with his occupation as he was self-employed and worked in an office.  See July 2012 VA examination.  There also is no evidence of repeated treatment, much less, repeated hospitalization for the disability, or other evidence of any exceptional or unusual factors associated with the Veteran's hearing loss.

Under these circumstances, the Board must conclude that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of a higher, extra-schedular rating, are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges the fact that if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, there has been no assertion that bilateral hearing loss disability has rendered the Veteran unemployable, and as noted, the Veteran reported that his bilateral hearing loss has not resulted in problems with his employment.  There is otherwise no specific evidence that the service connected disability at issue herein renders the Veteran unable to secure or follow a substantially gainful occupation.  As there is no suggestion of actual or effective unemployment due solely to the service connected hearing loss, consideration of a TDIU in connection with either bilateral hearing loss is not warranted.

For all the foregoing reasons, the Board finds that, an initial compensable rating prior to July 31, 2012 and a rating in excess of 10 percent for bilateral hearing loss, from July 31, 2012, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the Board's determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial, compensable rating for bilateral hearing loss, prior to July 31, 2012, is denied.

A rating in excess of 10 percent for bilateral hearing loss, from July 31, 2002, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


